DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to 312 Amendment
The amendment filed 8/20/2021 has been entered as communicated by the Response to Rule 312 Communication mailed 9/2/2021.  However, such communication failed to correctly list the allowed claims after such entry, and included Claim 20 in the allowed claims listing.  Claim 20 had been cancelled in the amendment filed 8/20/2021.  Therefore, the present communication is intended to correctly list the allowed claims based on the amendment filed 8/20/2021.

Allowed Claims
Claims 1, 2, 4, 7-10, 12, 15-19, and 21-26 are allowable over the prior art of record.

Reasons for Allowance
For the examiner’s statement of reasons for allowance, please see the Office Action mailed 5/21/2021.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875